               Case 4:20-cv-01809-KAW Document 22 Filed 01/07/21 Page 1 of 1




 1    RICHARD MAC BRIDE, SB# 199695
      LAW OFFICES OF RICHARD A. MAC BRIDE
 2    865 Marina Bay Parkway, Suite 43
 3    RICHMOND, CA 94804
      Phone 415-730-6289
 4    Fax 510-439-2786
      Attorney for Plaintiff Jose Daniel Castillo-Antonio
 5
 6                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 7   _____________________________________
                                              )      Case Number 20-1809 KAW
 8                                            )
     Jose Daniel Castillo-Antonio,
                                              )
 9                                            )
                      Plaintiff,              )
10   Vs.                                      ) NOTICE OF VOLUNTARY DISMISSAL OF
                                              ) ENTIRE CASE
11                                            )
     Angela Xiomara Martinez, et al.,         )
12                        Defendants.         )
                                              )
13                                            )
                                              )
14
15
     Plaintiff Jose Daniel Castillo-Antonio, through his attorney of record, Richard A. Mac Bride,
16
     hereby provides notice of voluntary dismissal of this entire matter with respect to all defendants and
17
     all causes of action, and requests that the clerk of the Court enter the appropriate notation on the
18
     Court’s docket.
19
20
                                                                       Law Offices of Richard A. Mac Bride
21
                                                         By: Richard A. Mac Bride /s/ Richard A. Mac Bride
22
                                                          Attorney for Plaintiff Jose Daniel Castillo-Antonio
23
24
                                                                                               January 7, 2021
25
26
27
28
     ___________________________________________________________________________________________________________


     NOTICE OF VOLUNTARY DISMISSAL OF ENTIRE CASE – 20-1809 KAW
                                                   -1-
